              Case 2:18-cv-01461-JCC Document 84 Filed 05/26/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TVI, INC., a Washington corporation,                CASE NO. C18-1461-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HARMONY ENTERPRISES, INC., a Minnesota
      corporation,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint status report regarding the
19   parties’ efforts to finalize their settlement agreement (Dkt. No. 83). Having thoroughly
20   considered the report, the Court hereby ORDERS the parties to file a joint status report or a
21   stipulation and proposed order of dismissal no later than June 22, 2020.
22          DATED this 26th day of May 2020.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1461-JCC
     PAGE - 1
